DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status 
Claims 1-20have been examined. 
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of US Patent no. 10,790,047. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite the method comprising identifying the patient identifier, first and second provider identifiers, providing first output representing the first modified patient data and second output representing second modified patient data using on first and second areas of GUI.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (US. 20070083403 hereinafter Baldwin) in view of Weber (US. 20080065422). 

With respect to claim 1, Baldwin teaches a method for automatically modifying graphical user interface output based on response input associated with output including common data and filtered and modified patient data, the method performed by at least one computer processor executing computer program instructions stored on at least one non-transitory computer-readable medium, the method comprising: 
(A) identifying an identifier of a patient (‘403; Para 0025: client name or identifier; Para 0053; Para 0255: patient’s identifier); 
(‘403; Para 0132: through lookup in a patient data that maintained on the database); 
(C) identifying a first identifier of a first user (‘403; Abstract: storing information pertaining to the referral in a database including a referrer  identifier identifying the referrer as originator of the information; Para 0019: Identifying collections may further involve establishing the criterion based on at least one of the referrer identifier and the referee identifier; Para 0020: Identifying collections may further involve identifying collections including at least one of the referrer identifier and the referee identifier); 
(D) after (B) and before (F), automatically prioritizing the first filtered patient data based on the first identifier of the first user to produce first modified patient data (‘403; Para 0011: the system provides flexible filtering and/or sorting of electronic referrals; Para 0013: Generally, significant system events and transactions pertaining to a referral are permanently recorded in association with the referral, and cause notifications to issue to one or more parties to the referral. For example, if one party creates a new referral, views a new referral, or modifies an existing referral, the other party to the referral may be notified of this event or transaction. Advantageously, detailed and reliable records of referrals are automatically generated by the system for medical and legal purposes, and parties to a referral are automatically apprised of referral progress at significant milestones; Para 0213: submitted referrals may automatically be prioritized onto a waitlist of the referee (118) in accordance with predefined problem prioritization rules, which may be stored in the database (130) of the server (102). Automatic prioritization of incoming referrals in this way enables the referee (118) to filter or sort incoming referrals by waitlist priority by configuring the filter (160) to select or sort collections 274 by the contents of their WaitlistPriority field 320, for example. Sorting referrals in this way may be particularly useful for consulting physicians who need to manage their waitlist so as to address more serious medical problems sooner); 
(E) retrieving common data from the repository based on the identifier of the patient, wherein the common data is received, in the repository, from at least the first user and a second user (‘403; Figs. 11 & 13 illustrate common data such as abdominal mass with suspicious mass to Pediatric General Surgery…); 
(F) providing first output, to the first user, through a graphical user interface, the first output representing the first modified patient data within a first area of the graphical user interface and the retrieved common data within a second area of the graphical user interface, the first area being separated from the second area (‘403; Fig. 5: patient common data; Fig. 11: illustrates the GUI to show common data of abdominal mass and recommended disposition of refer cases of suspicious mass as modified data from referring physician into two different areas; Para 0146: a “notes updated” status, indicating that the referee (118) has updated (i.e., appended information to) the notes associated with the collection 274 representing this referral (114), the notes being stored in the ReferralNotes field 302, for the referrer (116) to view); 
(G) identifying a second identifier of a second user (‘403; Abstract); 
(H) retrieving, from within the first patient data in the repository, based on the identifier of the patient, second filtered patient data (‘403; Fig. 20 illustrates the referral read by the consulting MD, construed as second filtered patient data); 
(‘403; Para 0216: Once a plurality of referrals have been made and stored as collections of information units as described above, various actions may be taken to treat the referrals (more precisely, the corresponding collections) as groups for display purposes. Actions may be taken to facilitate viewing and modifying of the referrals, and more particularly, the information units associated with the collections used to represent them; Para 0158: For a referral sent between two parties, the information modification facility (168) is further operable to set the modification flag to a second value or status, differing from the first value, when the information modification facility (168) is controlled, from one party's computer, to cause a modification to the collection (274)) and 
Weber teaches  
(J) providing second output, to the second user, through the graphical user interface, the second output representing the second modified patient data within the first area of the graphical user interface and the retrieved common data within the second area of the graphical user interface (‘422; Abstract: A display generator generates data representing a single composite display image incorporating multiple different image window areas. The multiple different image window areas include a first window area for presenting the clinical observation data and a second window area for presenting the healthcare worker task data and the display image supports user entry of a clinical observation item to change the clinical observation data in the first window area. A data processor detects a clinical observation in the first window is changed and automatically initiates change of the healthcare worker task data in the second window area, in response to the detection).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Balwin with the technique ofproviding a computer display image supporting documenting clinical action as taught by Weber and the motivation is to provide the user interface the output representing the modified patient data.
Claim 11 is rejected as the same reason with claim 1.

With respect to claim 2, the combined art teaches the method of claim 1, further comprising: (K) receiving, from the first user, first free-form text input; and (L) updating the common data in the repository based on the first free-form text input to produce updated common data (‘403; Para 0277).  
Claim 12 is rejected as the same reason with claim 2.

With respect to claim 3 , the combined art teaches the method of claim 2, further comprising: (M) providing third output, to the first user, representing the updated common data; and (N) providing fourth output, to the second user, representing the updated common data (‘403; Para 0041)..  
Claim 13 is rejected as the same reason with claim 3.

With respect to claim 4, the combined art teaches the method of claim 1, wherein (D) comprises re- ordering data within the first filtered patient data based on the first identifier of the first user (‘403; Para 0025; Para 0255).  
Claim 14 is rejected as the same reason with claim 4.

With respect to claim 5, the combined art teaches the method of claim 1, wherein (D) comprises summarizing data within the first filtered patient data based on the first identifier of the first user (‘403; Para 0025; Para 0255)..  
Claim 15 is rejected as the same reason with claim 5.

With respect to claim 6, the combined art teaches the method of claim 1, wherein (D) comprises filtering data within the first filtered patient data based on the first identifier of the first user (‘403; Para 0025; Para 0255).  
Claim 16 is rejected as the same reason with claim 6.

With respect to claim 7, the combined art teaches the method of claim 1, wherein (D) comprises emphasizing data within the first filtered patient data based on the first identifier of the first user. (‘403; Para 0025; Para 0255).    
Claim 17 is rejected as the same reason with claim 7.

With respect to claim 8, the combined art teaches the method of claim 1: wherein (D) comprises: (D) (1) identifying a first relevance criterion based on the first identifier of the first user; (D) (2) determining whether a first portion of the first filtered patient data satisfies the first relevance criterion; and (D) (3) before (F), modifying the first portion of the first patient data based on the first identifier of the first user if the first portion of the 403; Para 0012).  
Claim 18 is rejected as the same reason with claim 8.

With respect to claim 9, the combined art teaches the method of claim 1, further comprising: (K) automatically generating, based on the first modified patient data, automatically generated common data; (L) providing output, to the first user, representing the automatically generated common data; and (M) providing output, to the second user, representing the automatically generated common data (’403; Para 0299).  
Claim 19 is rejected as the same reason with claim 9.

With respect to claim 10, the combined art teaches the method of claim 1, further comprising: (K) automatically generating, based on the common data, automatically generated common data; (L) providing output, to the first user, representing the automatically generated common data; and (M) providing output, to the second user, representing the automatically generated common data. (’403; Para 0299).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686